Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Jacob Wagner on 09 May 2022 and confirmed as approved on 11 May 2022.

The application has been amended as follows: 

Claims.
The claims are amended as follows:

1. (Currently amended) A ring for an electrode, comprising: 
a first ring body comprising three or more first silicon members having an arc shape arranged in a circumferential direction with first abutting surfaces of each of the three or more first silicon members facing a corresponding first abutting surface of an adjacent first silicon member; 
an outer ring body comprising three or more silicon outer peripheral members having an arc shape on an outer peripheral surface of the first ring body, the three or more silicon outer peripheral members arranged in a circumferential direction with outer abutting surfaces of each of the three or more silicon outer peripheral members facing a corresponding outer abutting surface of an adjacent silicon outer peripheral member; and
 	a joining part provided between the first ring body and the outer ring body, wherein the joining part is a layer of B2O3 and metaboric acid, and the first abutting surfaces are out of alignment in the circumferential direction from the outer abutting surfaces[.];
 	wherein the joining part further fills a gap between adjacent abutting surfaces of the first silicon members and another gap between adjacent abutting surfaces of the silicon outer peripheral members.
 
15. (Cancelled)
17. (Currently amended) A ring for an electrode, comprising: 
a first ring body comprising three or more first silicon members having an arc shape arranged in a circumferential direction with first abutting surfaces of each of the three or more first silicon members facing a corresponding first abutting surface of an adjacent first silicon member; 
 	an inner ring body comprising three or more silicon inner peripheral members having an arc shape on an inner peripheral surface of the first ring body, the three or more silicon inner peripheral members arranged in a circumferential direction with inner abutting surfaces of each of the three or more silicon inner peripheral members facing a corresponding inner abutting surface of an adjacent silicon inner peripheral member; and 
 	a joining part provided between the first ring body and the inner ring body, wherein the joining part is a layer of B2O3 and metaboric acid, and the first abutting surfaces are out of alignment in the circumferential direction from the inner abutting surfaces[.];
 
wherein the joining part further fills a gap between adjacent abutting surfaces of the first silicon members and another gap between adjacent abutting surfaces of the silicon inner peripheral members.

21. (Cancelled)

22. (Currently amended) A ring for an electrode, comprising: 
 	a first ring body comprising three or more first silicon members having an arc shape arranged in a circumferential direction with first abutting surfaces of each of the three or more first silicon members facing a corresponding first abutting surface of an adjacent first silicon member; 
 	a second ring body comprising three or more second silicon members having an arc shape arranged in the circumferential direction with second abutting surfaces of each of the three or more second silicon members facing a corresponding second abutting surface of an adjacent second silicon member; and
 	a joining part provided between the first ring body and the second ring body, wherein the joining part is a layer of B2O3 and metaboric acid, the first ring and the second ring are coaxially superimposed, and the first abutting surfaces are out of alignment in the circumferential direction from the second abutting surfaces[.];
 	wherein the joining part further fills a gap between adjacent abutting surfaces of the first silicon members and another gap between adjacent abutting surfaces of the second silicon members.
26. (Cancelled)
 

Allowable Subject Matter
Claims 1, 2, 5, 16-20, 22-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) and further substantiated by NPL reference Smith et al. ((2001). Boric Acid. In Encyclopedia of Reagents for Organic Synthesis, (Ed.) (hereinafter “Smith”))) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein the joining part further fills a gap between adjacent abutting surfaces of the first silicon members and another gap between adjacent abutting surfaces of the silicon outer peripheral members," in the context of other limitations of the claim (i.e. the specific arrangement of the first silicon member with respect to the silicon outer peripheral members and the composition material of the joining part).
Regarding independent claim 17, closest prior art of record (viz. Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) and further substantiated by NPL reference Smith et al. ((2001). Boric Acid. In Encyclopedia of Reagents for Organic Synthesis, (Ed.) (hereinafter “Smith”))) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein the joining part further fills a gap between adjacent abutting surfaces of the first silicon members and another gap between adjacent abutting surfaces of the silicon inner peripheral members," in the context of other limitations of the claim (i.e. the specific arrangement of the first silicon member with respect to the silicon inner peripheral members and the composition material of the joining part).
Regarding independent claim 22, closest prior art of record (viz. Fujita et al. (JP2011003730A IDS art hereinafter “Fujita” and referring to applicant submitted English Machine Translation) in view Lee et al. (KR930010973B1 hereinafter “Lee” and referring to English Machine Translation) and further substantiated by NPL reference Smith et al. ((2001). Boric Acid. In Encyclopedia of Reagents for Organic Synthesis, (Ed.) (hereinafter “Smith”))) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " wherein the joining part further fills a gap between adjacent abutting surfaces of the first silicon members and an another gap between adjacent abutting surfaces of the second silicon members," in the context of other limitations of the claim (i.e. the specific arrangement of the first silicon member with respect to the second silicon members and the composition material of the joining part).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716